                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MATTHEW G. SULLIVAN,
    #15761-026,

                           Petitioner,
                                                          Case No. 19-cv-01277-NJR
    v.

    WARDEN, USP Marion,

                           Respondent.

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Petitioner Matthew G. Sullivan, a federal prisoner incarcerated at the United States

Penitentiary located in Marion, Illinois (“USP Marion”), filed this habeas corpus action

pursuant to 28 U.S.C. § 2241. 1

         The Court GRANTS Sullivan’s Motion to Amend. (Doc. 4). The Amended Petition

is attached to Doc. 4 and is now before the Court for preliminary review. Rule 4 of the

Federal Rules Governing Section 2254 Cases in United States District Courts provides

that upon preliminary consideration by the district judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district

court, the judge must dismiss the petition and direct the clerk to notify the petitioner.”

Rule 1(b) gives this Court the authority to apply the rules to other habeas corpus cases.

         Relying on United States v. Elder, 900 F.3d 491 (7th Cir. 2018), United States v. De La

Torre, 940 F.3d 938 (7th Cir. 2019), and Najera-Rodriguez v. Barr, 926 F.3d 343 (7th Cir.

2019), Sullivan argues that his prior Illinois drug convictions were improperly used to


1
  Sullivan filed a prior Section 2241 petition in this District, Sullivan v. Warden, Case No. 17-640, but it
raised a different issue.
                                                Page 1 of 3
enhance his statutory sentencing range under 21 U.S.C. § 841(b)(1)(A).

        Sullivan was indicted on four counts of violating 21 U.S.C. § 841(a)(1) in the

Central District of Illinois. United States v. Sullivan, Case No. 12-cr-10115-JES. The

government filed a notice under 21 U.S.C. § 851 of intent to rely on two prior convictions.

Under the version of Section 841 then in effect, two prior convictions resulted in a

mandatory life sentence. Sullivan agreed to plead guilty on one count, and the

government agreed to rely on only one of his prior convictions, which had the effect of

increasing his statutory minimum sentence from 10 years imprisonment to 20 years.

        Given the limited record and the still-developing law in this area, it is not plainly

apparent that Sullivan is not entitled to habeas relief. Without commenting on the merits

of Sullivan’s claims, the Court concludes that the Amended Petition survives preliminary

review under Rule 4 and Rule 1(b), and a response shall be ordered.

                                            DISPOSITION

        The Court GRANTS the Motion to Amend/Correct (Doc. 4), and the Clerk of

Court is DIRECTED to DOCKET the Amended Petition attached to Doc. 4.

        IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead on

or before April 6, 2020. 2 This preliminary order to respond does not, of course, preclude

the Government from raising any objection or defense it may wish to present. Service

upon the United States Attorney for the Southern District of Illinois, 750 Missouri

Avenue, East St. Louis, Illinois, shall constitute sufficient service.

        Sullivan is ADVISED of his continuing obligation to keep the Clerk (and each

opposing party) informed of any change in his whereabouts during the pendency of this


2
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.
                                             Page 2 of 3
action. This notification must be done in writing and no later than 7 days after a transfer

or other change in address occurs. Failure to provide notice may result in dismissal of

this action. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 16, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                          Page 3 of 3
